            Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 1 of 24



 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone:    +1 212 474 1000
     Facsimile:    +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                        Case No. 14-CR-00175-WHA
20
                                  Plaintiff,          RESPONSE TO QUESTIONS TO
21                                                    PG&E RE LATE OCTOBER PSPSs
22          v.                                        Judge: Hon. William Alsup
23
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.
25

26

27

28                                                1
                       RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 2 of 24



 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   response to the Court’s November 4, 2019 request for information on the Public Safety Power

 3   Shutoffs (“PSPS”) that occurred on October 23 (the “October 23 PSPS”) and October 26-29 (the

 4   “October 26-29 PSPSs”).

 5                  Question 1: With respect to the late October PSPSs, please supply all of the
 6                  same type of information already requested of PG&E, for the early October PSPS

 7                  (Dkt. Nos. 1100, 1106).

 8   PG&E Response:
 9                  PG&E acknowledges the hardship that the October PSPS events have caused for

10   the millions of people affected. PG&E reiterates its assurance that it continues to work with all

11   key stakeholders to minimize, to the extent possible, the hardship caused by these PSPS events.

12                  The Court requested that PG&E indicate how many trees and limbs fell or blew

13   onto the de-energized lines as well as the number of infrastructure failures identified during the

14   post-PSPS patrols and, for each, how many of those tree or branch contacts or infrastructure

15   failures likely would have caused arcing had the lines been energized. PG&E provides that

16   information below. 1 PG&E notes that the data collected in connection with this response is

17   subject to interpretation given the nature of the collection of the data, the quality of the photos

18   depicting vegetation and infrastructure and the circumstances during patrols (e.g., completing
19   documentation while power is being restored). PG&E also notes that its ability to provide the

20   Court with information about how many line contacts (from trees, branches or infrastructure

21   failures) would have caused arcing involves some amount of speculation and is based on

22   PG&E’s best view based on factors such as the vegetation’s location and the damage the

23   vegetation or infrastructure failure appears to have caused.

24
         1
           After PG&E filed its October 30, 2019 response to the Court’s Request for Information on
25
     PSPS, it came to PG&E’s attention that an instance of vegetation damage that appears to have
26   occurred during the October 9-12 PSPS was inadvertently excluded from its response. PG&E is
     unable to determine whether that vegetation damage likely would have caused arcing.
27

28                                                 2
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 3 of 24



 1                  The information that PG&E provides herein was collected in connection with the

 2   patrols that PG&E conducted of (i) the approximately 7,800 miles included in the October 23

 3   PSPS event, and (ii) all line miles 2 included in the October 26 and October 29 PSPS events. 3

 4   These patrols were conducted to assess whether the lines were safe to re-energize, including

 5   whether line or equipment repairs were necessary before the lines could be re-energized.

 6                                       October 23 PSPS Event
 7                  PG&E identified approximately 19 instances of vegetation damage that appear to

 8   have occurred during the October 23 PSPS (e.g., a tree branch laying across a power line.) 4

 9   PG&E’s current information with respect to these 19 instances is as follows:

10                     •   15 instances of vegetation damage likely would have caused arcing if the
11                         lines had been energized based on PG&E’s assessment of whether the

12

13       2
           At this time, PG&E does not have an approximate number of line miles that were patrolled
     as part of the October 26 and October 29 PSPS events. A complete list of the more than 700
14   circuits that were patrolled can be found in the ESRB-8 report filed with the CPUC on November
     18, 2019, available at https://www.pge.com/pge_global/common/pdfs/safety/emergency-
15   preparedness/natural-disaster/wildfires/PSPS-Report-Letter-10.26.19.pdf.
16       3
           On October 26, 2019 and October 29, 2019, PG&E conducted two PSPS events in
17   response to catastrophic wildfire risk presented by offshore wind events combined with low
     humidity levels and critically dry fuels. The overlap of the two events resulted in approximately
18   12 hours of daylight restoration time available for patrols and restoration for the October 26
     PSPS event. The customers who were affected by both events experienced a cycle of either
19   (1) being de-energized and restored for a short period of time before being de-energized again, or
     (2) being de-energized and remaining de-energized over the duration of both events. Because
20   PG&E is unable to determine in all circumstances whether the damage discussed herein occurred
21   during the October 26 or October 29 PSPS events, the damage statistics for both events has been
     consolidated.
22       4
           During the post-PSPS patrols, PG&E identified vegetation issues that may have pre-dated
23   the October 23 PSPS (e.g., vegetation that was within the applicable clearance zones). These
     issues are not included as part of the approximately 19 instances of vegetation damage discussed
24   above. PG&E also identified three instances of vegetation damage to service drops (i.e., an
     overhead line from PG&E’s distribution line to a point of attachment on the customer’s
25
     residence). Because it is the customer’s responsibility to safely clear vegetation from service
26   drops, these issues also are not included as part of the approximately 19 instances of vegetation
     damage discussed above. PG&E addressed each of these issues prior to re-energizing its lines.
27

28                                                3
                       RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 4 of 24



 1                         vegetation was contacting or had contacted the conductor (e.g., a tree

 2                         branch is laying on two phases of a conductor); and

 3                     •   4 instances of vegetation damage likely would not have caused arcing (e.g.,
 4                         the conductor was covered).

 5   Each of the 15 locations where vegetation damage occurred that likely would have caused arcing

 6   is identified by county and coordinates on Exhibit A, attached herewith. Exhibit A also includes

 7   information regarding the date of the most recent vegetation management work at each of the

 8   locations where arcing likely would have occurred.

 9                  PG&E identified approximately four instances of damage to its infrastructure that

10   appear to have been caused by extreme wind and/or other fire conditions present during the

11   October 23 PSPS (e.g., a broken tie wire (the equipment connecting the insulator to the

12   conductor)). 5 PG&E’s current information with respect to these four instances is that all four

13   instances of infrastructure damage likely would have caused arcing based on PG&E’s assessment

14   of the location of the damaged equipment (e.g., two phases of conductor made contact). Each of

15   these four locations is identified by county and coordinates on Exhibit B, attached herewith.

16   Exhibit B also includes information regarding the date of the most recent inspection or patrol of

17   the equipment at each of the approximately four locations where arcing likely would have

18   occurred. 6
19
         5
          During the post-PSPS patrols, PG&E identified equipment issues that may have pre-dated
20   the October 23 PSPS (e.g., a crack in a cross arm that may not have been caused by extreme
21   wind). These issues are not included as part of the approximately four instances of infrastructure
     damage discussed above. PG&E addressed each of these issues prior to re-energizing its lines.
22       6
           A patrol is a simple, visual inspection of applicable overhead and underground facilities to
23   identify obvious structural problems and hazards. Distribution patrols must be performed
     annually in urban areas, and every other year in rural areas, unless the area has been inspected in
24   that year. All transmission line facilities are patrolled annually, but a detailed inspection
     (described below) may supplant an annual patrol if performed that year. A patrol of overhead
25
     lines may be performed by walking, driving or helicopter.
26
         An inspection is a careful examination of individual components, structures and equipment
27   through visual observation, and/or routine diagnostic tests in order to identify abnormal

28                                                 4
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 5 of 24



 1                               October 26 and October 29 PSPS Events
 2                  PG&E identified approximately 241 instances of vegetation damage that appear to

 3   have occurred during the October 26 and 29 PSPSs. 7 PG&E’s current information with respect

 4   to these 241 instances is as follows:

 5                     •   175 instances of vegetation damage likely would have caused arcing if the
 6                         lines had been energized based on PG&E’s assessment of whether the

 7                         vegetation was contacting or had contacted the conductor (e.g., a tree

 8                         branch is laying on two phases of a conductor);

 9                     •   52 instances of vegetation damage likely would not have caused arcing
10                         (e.g., the conductor was covered); and

11                     •   with respect to 14 instances of vegetation damage, PG&E is unable to
12                         determine whether arcing likely would have occurred.

13   Each of the 175 locations where vegetation damage occurred that likely would have caused

14   arcing is identified by county and coordinates on Exhibit C, attached herewith. Exhibit C also

15   includes information regarding the date of the most recent vegetation management work at each

16   of the locations where arcing likely would have occurred.

17

18
19   conditions that adversely impact safety or reliability. PG&E performs inspections of distribution
     lines every five years. For transmission facilities, detailed inspection frequencies vary depending
20   on voltage, structure type (wood or steel), and foundation location relative to Bay waters.
21       7
            During the post-PSPS patrols, PG&E identified vegetation issues that may have pre-dated
22   the October 26 and October 29 PSPSs. These issues are not included as part of the
     approximately 241 instances of vegetation damage discussed above. PG&E also identified 39
23   instances of vegetation damage to service drops (i.e., an overhead line from PG&E’s distribution
     line to a point of attachment on the customer’s residence). Because it is the customer’s
24   responsibility to safely clear vegetation from service drops, these issues are also not included.
     Finally, PG&E also identified four instances of vegetation damage to infrastructure owned and
25
     operated by third parties, and these issues are not included as part of the approximately 241
26   instances of vegetation damage discussed above. PG&E addressed each of these issues prior to
     re-energizing its lines.
27

28                                                 5
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 6 of 24



 1                  PG&E identified approximately 44 instances of damage to its infrastructure that

 2   appear to have been caused by extreme wind and/or other fire conditions present during the

 3   October 26 and October 29 PSPSs. 8 PG&E’s current information with respect to these 44

 4   instances is as follows:

 5                     •   24 instances of infrastructure damage likely would have caused arcing
 6                         based on PG&E’s assessment of the location of the damaged equipment;

 7                     •   19 instances of infrastructure damage likely would not have caused arcing;
 8                         and

 9                     •   with respect to one instance of infrastructure damage, PG&E is unable to
10                         determine whether arcing likely would have occurred.

11   Each of the 24 locations where infrastructure damage occurred that likely would have caused

12   arcing is identified by county and coordinates on Exhibit D, attached herewith. Exhibit D also

13   includes information regarding the date of the most recent inspection or patrol of the equipment

14   at each of the 24 locations where arcing likely would have occurred.

15                  Question 2: If a jumper cable separates and falls away from an energized
16                  transmission line, will any arcing or sparking plausibly occur, even briefly,

17                  between the energized line as it falls away? If a jumper cable becomes

18                  disconnected from an energized line, what other scenarios could plausibly

19                  produce sparking or arcing?

20   PG&E Response:
21                  Arcing refers to an event during which electricity moves through the air to the

22   nearest conducting surface. The nearest conducting surface could be the other end of a severed

23   conductor, a conductor on another phase or a grounded object such as a tower leg. The

24

25       8
           During the post-PSPS patrols, PG&E identified equipment issues that may have pre-dated
26   the October 26 and October 29 PSPS events. These issues are not included as part of the
     approximately 44 instances of infrastructure damage discussed above. PG&E addressed each of
27   these issues prior to re-energizing its lines.

28                                                 6
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 7 of 24



 1   separation of an energized jumper cable from an energized transmission line may result in arcing

 2   between the jumper and a nearby grounded object. Where a jumper is connected to a single

 3   conductor, arcing can also occur between the two ends of the disconnected jumper at the point of

 4   separation as it falls away. By contrast, where a jumper is connected to bundled conductor (i.e.,

 5   where a jumper is connected to two conductors for the same phase that run parallel to each

 6   other), arcing typically would not occur between the two ends of the disconnected jumper as the

 7   parallel conductor would provide an alternate path through which the current would run. In

 8   either jumper/conductor configuration, arcing could still occur between the energized jumper and

 9   a nearby grounded object. PG&E cannot speculate whether arcing or sparking can occur under

10   such circumstances given the host of variables that determine the probability of arcing or

11   sparking. Such variables include, among others, the proximity of grounded objects to the

12   detached jumper cable and line voltage, which could affect whether the air becomes ionized (a

13   predicate for arcing).

14                  Question 3: What scenarios could plausibly cause a jumper cable to separate
15                  from a transmission line during a windstorm?

16   PG&E Response:
17                  During a windstorm, a jumper cable on a transmission line can become separated

18   from its connection point in a variety of ways, regardless of whether the jumper had a pre-

19   existing condition. For example, high winds can result in the mechanical failure of a jumper

20   cable in good working condition or exacerbate a pre-existing condition on the jumper (such as

21   corrosion or metal fatigue). Another potential scenario is that during a particularly severe wind

22   event, debris carried by the wind could strike the jumper cable and cause it to sever.

23                  Question 4: For the Burned Mountain Tower in question, when, how and by
24                  whom was the jumper cable in question last inspected?

25   PG&E Response:
26                  PG&E understands this question as referring to the detached jumper cable on

27   Tower 001/006 on the Geysers #9-Lakeville 230 kV Transmission Line (the “Geysers #9 Line”),

28                                                 7
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 8 of 24



 1   referenced in PG&E’s Electric Incident Report filed with the California Public Utilities

 2   Commission on October 24, 2019. Based on PG&E’s records, the jumper cables on

 3   Tower 001/006 were last inspected on July 18, 2019 by a PG&E troubleman during a routine

 4   detailed ground inspection of the Geysers #9 Line, in accordance with the schedule for routine

 5   inspections set forth in PG&E’s Electric Transmission Preventive Maintenance (“ETPM”)

 6   Manual. The ETPM Manual instructs inspectors to visually examine all transmission line

 7   components to determine their overall condition and identify for correction any abnormalities,

 8   including, for conductors, rust, cracks, gunshot damage, corrosion, twisting, loose connectors,

 9   damaged or missing dampers, and insufficient clearance from the tower or other components.

10   No new conditions on Tower 001/006 were identified as a result of the July 18, 2019 detailed

11   inspection. 9

12                   Based on PG&E’s records, earlier in 2019, Tower 001/006 was subject to

13   enhanced inspections as part of PG&E’s Wildfire Safety Inspection Program (“WSIP”). On

14   February 6, 2019, a PG&E contractor crew assigned to WSIP performed a climbing inspection of

15   Tower 001/006. On the electronic checklist used to document the climbing inspection, the

16   personnel performing the inspection answered “No” in response to the prompt, “Jumpers in poor

17   condition”. On May 11, 2019, PG&E collected aerial drone photographs of Tower 001/006, and

18   on May 23, 2019, PG&E’s Drone Inspection Review Team (“DIRT”) performed a drone
19   inspection of the tower by reviewing the drone photographs. During that review, the DIRT team

20   used the incorrect form (one for non-steel instead of steel structures) to document the inspection.

21

22
         9
23         At the time of the inspection, the tower had three open notifications resulting from the
     February 2019 Wildfire Safety Inspection Program climbing inspection (discussed in text). One
24   of these notifications required repainting of the structure. That notification remained open as of
     October 23, 2019. Another one of these notifications, related to a missing danger sign, was
25
     addressed in September 2019. The final notification open as of the inspection was for rusted
26   bolts and was determined on July 30, 2019 not to require corrective action because the condition
     observed was determined to be surface rust only.
27

28                                                 8
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
              Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 9 of 24



 1   Both forms included the same question about the condition of jumpers. The DIRT team

 2   answered “N/A” in response to the prompt, “Jumpers in poor condition”. 10

 3                  Tower 001/006 is a double-circuit tower that supports two transmission lines in

 4   the Geysers area in Sonoma County, California: the Geysers #12-Fulton 230 kV Transmission

 5   Line (the “Geysers #12 Line”) and the Geysers #9 Line. Based on PG&E’s records, in addition

 6   to the inspection of the jumper cables on Tower 001/006 that occurred on July 18, 2019 in

 7   connection with the routine detailed inspection of the Geysers #9 Line, described above,

 8   Tower 001/006 was also inspected by a PG&E troubleman on July 11, 2019 in connection with a

 9   routine detailed ground inspection of the Geysers #12 Line. No new conditions on

10   Tower 001/006 were identified as a result of the July 11, 2019 detailed inspection of the tower.

11                  Question 5: Should we now be worried that other jumper cables inspected in the
12                  same manner have potential failures that have gone undetected?

13   PG&E Response:
14                  As part of its WSIP, PG&E recently completed enhanced inspections of the vast

15   majority of its transmission, distribution and substation assets in High Fire-Threat District

16   (“HFTD”) areas, including approximately 700,000 distribution structures across more than

17   25,200 line miles, approximately 50,000 transmission structures across more than 5,500 line

18   miles and 222 substation facilities. Inspection findings were documented through high-

19   resolution images and reviewed by dedicated teams with experience in system maintenance,

20   engineering and maintenance planning to evaluate identified conditions. The electronic

21   checklists used to perform these enhanced climbing and drone inspections of transmission

22   structures specifically asked inspectors to look for and document any abnormalities with respect

23   to transmission line components and hardware, including jumper cables. As of August 31, 2019,

24
         10
             In June 2019, the DIRT team re-reviewed the drone photographs of Tower 001/006 in
25
     connection with a routine review of drone inspection forms on which no conditions were
26   reported. The only condition identified as a result of that re-review was a missing danger sign on
     the structure; no conditions relating to jumper cables on Tower 001/006 were identified through
27   that re-review.

28                                                 9
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
              Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 10 of 24



 1   PG&E had repaired or made safe all of the highest-priority conditions found during WSIP

 2   inspections of its transmission, distribution and substation assets. In particular, as a result of its

 3   WSIP, PG&E identified two Priority Code “A” conditions relating to jumper cables on

 4   transmission structures, both of which were timely repaired and made safe. PG&E is

 5   incorporating the lessons learned from WSIP into its ongoing regularly scheduled inspections

 6   and maintenance of electric infrastructure.

 7                   PG&E is also actively investigating the cause of the failure of the jumper cable on

 8   Tower 001/006 on the Geysers #9 Line. 11 As one aspect of its investigation, PG&E is seeking to

 9   determine whether the configuration of the jumper cable on Tower 001/006 contributed to its

10   failure and, in addition, whether there are similarly configured jumper cables in PG&E’s system.

11   PG&E is also seeking more generally to determine whether there may be jumper cables that may

12   be susceptible to failure for any reason in PG&E’s system. PG&E is not currently aware of

13   information suggesting that there are jumper cables on other transmission structures in its system

14   that are susceptible to potential failures. In the event PG&E becomes aware of any condition

15   affecting a jumper cable that could lead to failure or otherwise presents a public safety risk, it

16   will take corrective action.

17                   Question 6: How many structures have been lost and how many lives have been
18                   lost by wildfires arguably caused by PG&E distribution lines in 2019? The Court

19                   is inclined to expect that the answer for 2019 thus far will be many fewer than for

20                   prior years, thanks to the PSPS interruptions, but the Court (and the public) would

21                   appreciate a more precise answer. Please answer as of NOVEMBER 29.
22   PG&E Response:
23                   In 2019, there have been no fatalities and no structures destroyed in any wildfire

24   that may have been caused by PG&E distribution lines. PG&E reiterates its commitment to

25
         11
26         PG&E assisted CAL FIRE with its November 1, 2019 collection of potential evidence
     from Tower 001/006, including its collection of the jumper cable that failed. To PG&E’s
27   knowledge, this potential evidence remains in the possession of CAL FIRE.

28                                                10
                        RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                      Case No. 14-CR-00175-WHA
              Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 11 of 24



 1   continue to work aggressively to further strengthen its programs and infrastructure to maximize

 2   safety and mitigate wildfire risk.

 3                  In preparing this response, PG&E reviewed available data associated with fires of

 4   ten acres or greater to which PG&E’s distribution lines may have contributed that potentially

 5   involved vegetation contact or equipment failure in 2019. 12 PG&E’s response does not include

 6   data pertaining to ignitions that may have been caused by third-party contact with PG&E’s

 7   equipment (e.g., animal or vehicle contact) or ignitions for which the cause is unknown. PG&E

 8   relied on data that it compiled in the ordinary course of business about incidents in its service

 9   territory through November 29, 2019. This analysis represents PG&E’s current understanding of

10   the circumstances.

11                  Question 7: A local television station has suggested that the PSPS process itself
12                  has sparked wildfires. Has there been any such instance, even arguably?

13   PG&E Response:
14                  PG&E is not familiar with the television story referenced by the Court, or a

15   wildfire being sparked by the PSPS events. Prior to initiating a PSPS, PG&E proactively reaches

16   out to customers using multiple methods, including interactive voice response (IVR) calls, text

17   messaging, email and personal phones calls, to alert its customers that a PSPS may occur. This

18   is because, among other reasons, there are public safety risks associated with turning off power,

19   including impacts to first responders, critical medical care and the provision of water, sewer, and

20   other essential services, including street lights and signals and communications systems. PG&E

21   advises its customers that in taking steps to minimize the safety risks and inconvenience caused

22   by a power outage, customers should avoid using candles due to the risk of fire. In the event

23   candles must be used, PG&E further advises its customers to exercise extreme caution. PG&E

24   also urges its customers to turn off heat-producing appliances such as ovens, stovetops and irons

25
         12
26          These figures do not include three structures that were destroyed in three separate fires
     that may have involved PG&E distribution lines, each of which was no more than one acre in
27   size and none of which involved any fatalities.

28                                                  11
                          RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                        Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 12 of 24



 1   during an outage, because this practice helps to eliminate fire hazards that may occur when

 2   power is restored. Finally, PG&E advises its customers to avoid using permanent or portable

 3   generators unless they were installed safely and can be operated properly. Improperly installed

 4   or operated generators pose a risk of damage to property and may endanger the lives of

 5   customers.

 6

 7

 8                                                               Respectfully Submitted,

 9    Dated: November 29, 2019                                   JENNER & BLOCK LLP
10

11
                                                             By:    /s/ Reid J. Schar
12                                                                 Reid J. Schar (pro hac vice)
13                                                               CRAVATH, SWAINE & MOORE LLP
14

15
                                                             By:    /s/ Kevin J. Orsini
16                                                                 Kevin J. Orsini (pro hac vice)
17

18                                                               CLARENCE DYER & COHEN LLP

19
                                                             By:    /s/ Kate Dyer
20                                                                 Kate Dyer (Bar No. 171891)
21

22                                                           Attorneys for Defendant PACIFIC GAS
                                                             AND ELECTRIC COMPANY
23

24

25

26

27

28                                               12
                       RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                     Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 13 of 24




  EXHIBIT A
          Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 14 of 24



 1                                                  Exhibit A

 2

 3                                                                                     Date of Last
                                                                   Date of Last      Drought and Tree
 4   No.       County           Latitude          Longitude          Routine         Mortality Response
                                                                    Inspection          (“CEMA”)
 5                                                                                      Inspection
      1      Amador          38.39061          -120.64143             6/8/2019           8/16/2019
 6
      2      Amador          38.3956           -120.64284             6/8/2019           8/16/2019
 7    3      Amador          38.440518         -120.552185           6/15/2019           3/14/2019
      4      Lake            38.681511         -122.593837           5/15/2019           9/19/2019
 8    5      Placer          39.00374656       -120.9954162         10/23/2018           5/29/2019
      6      Plumas          39.6817           -120.9851             5/21/2019           9/18/2018
 9
      7      San Mateo       37.419454         -122.332157           4/19/2019            2/9/2018
10    8      San Mateo       37.415794         -122.331923           4/29/2019            2/9/2018
      9      Sonoma          38.63782          -122.68032            7/17/2019            1/9/2019
11   10      Sonoma          38.435825         -122.548608           7/18/2019           10/1/2019
     11      Sonoma          38.4419           -122.5979             7/16/2019           2/27/2019
12   12      Sonoma          38.30116          -122.4415794          6/14/2019           8/17/2019
13   13      Sonoma          38.75669          -122.90353             7/2/2019           6/20/2019
     14      Yuba            39.470911         -121.214932            6/7/2019             N/A 13
14   15      Yuba            39.3997           -121.2242             10/1/2019           5/15/2018
15

16

17

18
19

20

21

22

23

24

25

26

27   13
          The location where the vegetation damage occurred is outside the scope of the CEMA program.

28                                               13
                       RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                     Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 15 of 24




  EXHIBIT B
      Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 16 of 24



 1                                     Exhibit B

 2
                                                      Date of Last     Date of Last
 3   No.      County       Latitude      Longitude
                                                         Patrol         Inspection
 4    1    Calaveras     38.414834     -120.134649     7/30/2019        5/31/2019
      2    El Dorado     38.66490976   -120.7868313    7/13/2019         4/5/2019
 5    3    Plumas        39.685274     -120.993788     6/26/2019        5/22/2019
      4    Sonoma        38.43707      -122.54692      8/20/2018       10/15/2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                         14
                 RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                               Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 17 of 24




  EXHIBIT C
          Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 18 of 24



 1                                                  Exhibit C

 2
                                                                                         Date of Last
 3
                                                                                       Drought and Tree
                                                                     Date of Last
 4                                                                                         Mortality
     No.        County           Latitude          Longitude           Routine
                                                                                           Response
                                                                      Inspection
 5                                                                                        (“CEMA”)
                                                                                         Inspection 14
 6    1      Alameda           37.7603439        -122.1454128           1/4/2019           8/26/2019
 7    2      Alameda           37.82095768       -122.2010525          9/19/2019           10/3/2019
      3      Alameda           37.775556         -122.15862             1/4/2019           8/26/2019
 8    4      Alameda           37.8385           -122.231              9/17/2019          10/22/2019
      5      Alameda           37.705501         -122.020264           5/31/2019            2/1/2019
 9    6      Alameda           37.8331           -122.2006              6/4/2019            8/1/2019
10    7      Amador            38.4349           -120.5862             7/20/2019            3/7/2019
      8      Butte             39.512385         -121.357103            5/5/2019           7/10/2018
11    9      Butte             39.85805          -121.605199           5/20/2019           11/8/2018
     10      Butte             39.4509675        -121.542707           7/25/2019           6/18/2019
12   11      Calaveras         38.3802167        -120.5576683          2/19/2019           9/14/2019
     12      Calaveras         38.237543         -120.351522          10/15/2019           2/28/2018
13
     13      Calaveras         38.377866         -120.56514            4/23/2019           9/14/2019
14   14      Calaveras         38.32937          -120.546037            4/5/2019           9/14/2019
     15      Calaveras         38.405104         -120.164262          11/16/2019            2/1/2019
15   16      Contra Costa      37.792893         -122.014834            4/9/2019           2/12/2019
     17      Contra Costa      37.87087143       -121.7399879         10/14/2019           6/18/2019
16
     18      Contra Costa      37.9214           -122.026               7/9/2019           9/18/2019
17   19      Contra Costa      37.923987         -122.015118            7/8/2019           9/18/2019
     20      Contra Costa      37.84190908       -122.0314809         12/18/2018           7/30/2019
18   21      El Dorado         38.903126         -120.863236           7/26/2019           11/9/2018
     22      El Dorado         38.905485         -121.0056536           7/9/2019           11/9/2018
19
     23      El Dorado         38.867651         -120.849093           9/18/2019           4/11/2019
20   24      El Dorado         38.86441599       -120.8361437           6/4/2019           4/11/2019
     25      Humboldt          40.16233787       -123.6555889          10/7/2019            8/1/2019
21   26      Humboldt          40.894111         -123.770828            5/9/2019          10/18/2019
     27      Humboldt          40.285565         -123.81725            2/16/2019              N/A
22
     28      Lake              38.85095197       -122.7320008          8/13/2019           3/29/2019
23   29      Lake              38.9088198        -122.5908602           3/5/2019           8/16/2019
     30      Lake              38.9276           -122.6179             6/10/2019            5/8/2019
24   31      Lake              38.85761          -122.722172           8/20/2019           3/29/2019
     32      Lake              39.02764123       -122.6676858          8/20/2019           4/24/2019
25
     33      Lake              38.93935          -122.62475             3/5/2019           8/16/2019
26   34      Lake              39.024636         -122.880637           9/27/2019           5/14/2019

27   14
          N/A refers to locations where the vegetation damage occurred outside the scope of the CEMA program.

28                                               15
                       RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                     Case No. 14-CR-00175-WHA
          Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 19 of 24



 1                                                                    Date of Last
                                                                    Drought and Tree
 2                                                   Date of Last
                                                                        Mortality
     No.      County      Latitude     Longitude       Routine
                                                                        Response
 3                                                    Inspection
                                                                       (“CEMA”)
 4                                                                    Inspection 14
     35     Lake        39.040863     -122.586604      9/4/2019         4/12/2019
 5   36     Lake        39.0217       -122.678        8/23/2019         4/24/2019
     37     Madera      37.19387      -119.49639       1/1/2019          6/1/2019
 6
     38     Marin       37.90858      -122.527317     4/23/2019         9/30/2019
 7   39     Marin       37.97988      -122.591686     1/21/2019          7/8/2019
     40     Marin       37.945987     -122.56257      10/8/2019          6/7/2018
 8   41     Marin       37.960387     -122.545014     6/26/2019          6/7/2018
     42     Marin       38.00806      -122.64567      7/16/2019        12/28/2018
 9   43     Marin       37.90368      -122.55355      5/28/2019        10/24/2019
10   44     Marin       37.9540483    -122.5536417    3/21/2019          7/8/2019
     45     Marin       37.89089      -122.50541      5/15/2019         9/14/2019
11   46     Marin       37.985868     -122.600086     1/30/2019         6/24/2019
     47     Mendocino   39.79066      -123.19807      9/18/2019        10/22/2019
12   48     Mendocino   39.262353     -123.112601     7/23/2019        10/16/2019
13   49     Mendocino   38.7853       -123.50076      7/30/2019         6/11/2019
     50     Mendocino   39.835941     -123.676355     10/8/2019         9/11/2019
14   51     Mendocino   39.35946      -123.6473       4/24/2019         9/23/2019
     52     Napa        38.569992     -122.583697      6/5/2019          1/9/2019
15   53     Napa        38.570619     -122.583958      6/5/2019          1/9/2019
16   54     Napa        38.571188     -122.584761      6/5/2019          1/9/2019
     55     Napa        38.4878       -122.4641       4/10/2019         8/30/2019
17   56     Napa        38.56141279   -122.5816536    7/25/2019         11/2/2018
     57     Napa        38.65695613   -122.6027459    2/26/2019          1/9/2019
18   58     Napa        38.5652283    -122.43928       5/8/2019        10/26/2018
19   59     Napa        38.575955     -122.57749       7/1/2019         11/2/2018
     60     Napa        38.554331     -122.536025    11/28/2018         11/2/2018
20   61     Napa        38.54638      -122.48961      4/26/2019         9/30/2019
     62     Napa        38.5356       -122.47017      4/26/2019        10/26/2018
21   63     Napa        38.559989     -122.547034     6/26/2019         11/2/2018
     64     Napa        38.565        -122.4639        5/1/2019        10/26/2018
22
     65     Napa        38.60143      -122.62712      7/12/2019          1/9/2019
23   66     Napa        38.56775      -122.54206      6/19/2019         11/2/2018
     67     Napa        38.35503      -122.36594       8/5/2019         1/28/2019
24   68     Napa        38.51827      -122.4234        4/4/2019          7/2/2018
     69     Napa        38.588781     -122.607214      8/6/2019          1/9/2019
25
     70     Napa        38.589055     -122.606693     7/15/2019          1/9/2019
26   71     Napa        38.34554      -122.40071      9/20/2019         1/28/2019
     72     Napa        38.54844885   -122.5652616     3/4/2019          1/9/2019
27   73     Napa        38.3652       -122.4144       8/13/2019         1/28/2019
28                                           16
                   RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                 Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 20 of 24



 1                                                                     Date of Last
                                                                     Drought and Tree
 2                                                    Date of Last
                                                                         Mortality
     No.     County       Latitude      Longitude       Routine
                                                                         Response
 3                                                     Inspection
                                                                        (“CEMA”)
 4                                                                     Inspection 14
      74   Nevada        39.146137     -121.143905     8/28/2019         11/8/2018
 5    75   Nevada        39.163738     -121.045957     9/26/2019         1/14/2019
      76   Nevada        39.3709933    -121.0571226    5/21/2019         11/8/2018
 6
      77   Nevada        39.2088104    -121.070202     8/15/2019         3/25/2019
 7    78   Nevada        39.222346     -121.063828     8/14/2019         2/18/2019
      79   Nevada        39.07742163   -121.056044     9/12/2019         3/25/2019
 8    80   Nevada        39.3163       -121.11         6/12/2019         10/8/2019
      81   Nevada        39.320661     -121.128089     5/23/2019         10/4/2019
 9    82   Nevada        39.26291      -120.8185781     5/7/2019            N/A
10    83   Placer        39.039128     -120.967797    11/12/2018         5/14/2019
      84   Placer        39.20820956   -120.8004096     8/9/2018         4/26/2018
11    85   Placer        39.20501842   -120.7994337    8/14/2018         4/26/2018
      86   Placer        39.20992701   -120.8013657    8/14/2018         4/26/2018
12    87   Placer        39.20762633   -120.8000847     8/9/2018         4/26/2018
13    88   Placer        39.20937457   -120.8010581    8/14/2018         4/26/2018
      89   Placer        39.20587977   -120.799436     8/14/2018         4/26/2018
14    90   San Mateo     37.572956     -122.363254     9/10/2019            N/A
      91   San Mateo     37.314025     -122.294819     6/28/2019          5/9/2019
15    92   San Mateo     37.62180766   -122.4348659   10/24/2019         6/14/2019
16    93   San Mateo     37.62521      -122.432483    10/23/2019         6/14/2019
      94   San Mateo     37.552362     -122.339913    10/21/2019        12/13/2018
17    95   San Mateo     37.634752     -122.44324      8/12/2019         2/15/2019
      96   San Mateo     37.61730201   -122.4341958    9/14/2018         6/14/2019
18    97   San Mateo     37.639027     -122.440475      8/9/2019         2/15/2019
19    98   San Mateo     37.433062     -122.321972      5/9/2019          2/9/2018
      99   San Mateo     37.59004024   -122.4739712   10/16/2019         5/24/2019
20   100   San Mateo     37.408051     -122.33265      4/29/2019          2/9/2018
     101   San Mateo     37.404266     -122.334644     4/29/2019          2/9/2018
21   102   San Mateo     37.407143     -122.332749     4/29/2019          2/9/2018
     103   San Mateo     37.405951     -122.333058     4/29/2019          2/9/2018
22
     104   San Mateo     37.289689     -122.215498     9/27/2019         2/26/2019
23   105   San Mateo     37.634978     -122.445914      8/9/2019         2/15/2019
     106   San Mateo     37.634881     -122.452168     8/13/2019         6/13/2019
24   107   San Mateo     37.2994       -122.2656       11/8/2019         2/26/2019
     108   Santa Clara   37.455616     -121.851195     6/14/2019          5/9/2018
25
     109   Santa Clara   37.198662     -122.030359     5/20/2019          3/8/2019
26   110   Santa Clara   37.25075433   -122.0946811    7/19/2019        10/16/2019
     111   Santa Clara   37.0356       -121.7468      12/21/2018         9/20/2019
27   112   Santa Cruz    37.0883       -122.2038       8/12/2019         6/18/2019
28                                           17
                   RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                 Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 21 of 24



 1                                                                    Date of Last
                                                                    Drought and Tree
 2                                                   Date of Last
                                                                        Mortality
     No.     County       Latitude     Longitude       Routine
                                                                        Response
 3                                                    Inspection
                                                                       (“CEMA”)
 4                                                                    Inspection 14
     113   Santa Cruz   37.11982      -121.99152       5/3/2019          2/2/2019
 5   114   Santa Cruz   36.95198      -121.84287      4/26/2019         4/26/2018
     115   Santa Cruz   37.13896      -122.09077      7/18/2019         1/25/2018
 6
     116   Santa Cruz   37.05866646   -121.8221006    4/12/2019        12/21/2018
 7   117   Santa Cruz   37.107088     -121.947074     9/23/2019          3/1/2019
     118   Santa Cruz   37.166012     -122.042466     5/20/2019          3/8/2019
 8   119   Santa Cruz   37.119719     -121.951974     5/15/2019        11/15/2018
     120   Santa Cruz   37.09919      -122.05306     10/10/2018         5/28/2019
 9   121   Santa Cruz   37.105841     -121.948772     9/30/2019        12/17/2018
10   122   Santa Cruz   37.02094      -121.82773       4/9/2019        12/21/2018
     123   Santa Cruz   37.05377      -121.81684      4/10/2019        12/21/2018
11   124   Santa Cruz   36.9881       -121.93946      2/25/2019          8/6/2019
     125   Santa Cruz   37.06793965   -122.01398       5/6/2019          2/2/2019
12   126   Santa Cruz   37.02155      -121.82654       4/9/2019        12/21/2018
13   127   Santa Cruz   37.16832781   -122.1744458    5/13/2019         11/7/2018
     128   Santa Cruz   37.16039      -122.08652      7/22/2019         1/25/2018
14   129   Santa Cruz   37.02608      -121.77497       2/4/2019         9/20/2019
     130   Santa Cruz   37.17961      -122.21531      1/14/2019        10/29/2018
15   131   Santa Cruz   37.12748      -122.11733       7/1/2019         1/25/2018
16   132   Santa Cruz   37.0289       -121.9963      11/15/2018         4/19/2019
     133   Santa Cruz   36.9994       -122.0371      10/25/2019         4/19/2019
17   134   Santa Cruz   37.0242013    -121.7779       4/18/2019         4/26/2018
     135   Santa Cruz   37.16287      -122.16854      3/21/2019         11/7/2018
18   136   Shasta       40.622288     -122.234833     4/25/2019         1/12/2019
19   137   Shasta       40.393239     -122.3501295    6/11/2019         1/31/2019
     138   Shasta       40.5926       -122.2288        5/4/2019         1/12/2019
20   139   Shasta       40.5699       -122.2402       4/25/2019         1/22/2019
     140   Shasta       40.5571299    -121.716849     4/11/2019        10/21/2019
21   141   Shasta       40.519089     -122.2385433    4/19/2019         1/22/2019
     142   Shasta       40.47726      -122.4943545    7/31/2019          6/6/2018
22
     143   Shasta       40.5666       -122.207325      5/6/2019         1/29/2019
23   144   Shasta       40.519078     -122.237914     4/19/2019         1/22/2019
     145   Sonoma       38.46157      -122.93668      7/19/2019         4/16/2019
24   146   Sonoma       38.32323758   -122.433251      6/5/2019         9/17/2019
     147   Sonoma       38.27905      -122.41557     10/16/2019         8/30/2019
25
     148   Sonoma       38.27376      -122.45314     10/16/2019            N/A
26   149   Sonoma       38.31211      -122.68422      3/20/2019            N/A
     150   Sonoma       38.610101     -122.661047     7/19/2019          1/9/2019
27   151   Sonoma       38.42567      -122.83287      9/30/2019            N/A
28                                           18
                   RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                                 Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 22 of 24



 1                                                                 Date of Last
                                                                 Drought and Tree
 2                                                Date of Last
                                                                     Mortality
     No.     County     Latitude     Longitude      Routine
                                                                     Response
 3                                                 Inspection
                                                                    (“CEMA”)
 4                                                                 Inspection 14
     152   Sonoma     38.4655      -122.69384       2/20/2019         9/9/2019
 5   153   Sonoma     38.219115    -122.681516     12/12/2018        8/15/2019
     154   Sonoma     38.35318     -122.60589       3/25/2019         6/3/2019
 6
     155   Sonoma     38.42087     -122.83461       7/25/2019           N/A
 7   156   Sonoma     38.46221     -122.68547        6/6/2019        7/22/2019
     157   Sonoma     38.40944     -122.5534        7/16/2019        10/1/2019
 8   158   Sonoma     38.365233    -122.778347      3/13/2019           N/A
     159   Sonoma     38.35807     -122.76869        6/4/2019           N/A
 9   160   Sonoma     38.40385     -122.82873       7/26/2019           N/A
10   161   Sonoma     38.3887      -122.48708        8/8/2019        6/14/2019
     162   Sonoma     38.40052     -122.51287       7/16/2019        10/1/2019
11   163   Sonoma     38.319251    -122.500503      7/24/2019        6/28/2019
     164   Sonoma     38.62934     -122.83388        5/7/2019       10/15/2019
12   165   Sonoma     38.436102    -122.55041       7/18/2019        10/1/2019
13   166   Sonoma     38.48254     -122.93874        5/7/2019       10/15/2019
     167   Sonoma     38.45881     -122.84309       9/13/2019           N/A
14   168   Sonoma     38.27495     -122.72401       7/10/2019        8/15/2019
     169   Sonoma     38.3930338   -122.6207504      3/4/2019       10/19/2019
15   170   Sonoma     38.293254    -122.702317      3/20/2019        9/17/2019
16   171   Tehama     40.18024     -122.32753       7/30/2019        2/20/2019
     172   Trinity    40.204203    -123.479129      9/16/2019         8/1/2019
17   173   Tuolumne   37.8365      -120.2286         1/2/2019         6/1/2019
     174   Tuolumne   38.174855    -120.035421      6/20/2019        12/1/2018
18   175   Yuba       39.441747    -121.265136      4/23/2019         7/2/2019
19

20

21

22

23

24

25

26

27

28                                         19
                 RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                               Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 23 of 24




  EXHIBIT D
      Case 3:14-cr-00175-WHA Document 1119 Filed 11/29/19 Page 24 of 24



 1                                      Exhibit D

 2
                                                       Date of Last    Date of Last
 3   No.      County       Latitude       Longitude
                                                          Patrol        Inspection
 4    1    Alameda        37.7557       -122.1247       2/27/2019        3/17/2019
      2    Alameda        37.832278     -122.186688     3/14/2018         5/4/2019
 5    3    Alameda        37.76671      -122.138019      3/2/2019        3/13/2019
      4    Amador         38.4349       -120.5862        5/3/2019         4/1/2019
 6
      5    Calaveras      37.9144       -120.6129       2/20/2018         5/9/2019
 7    6    Calaveras      38.21484165   -120.3610502    7/12/2019        4/11/2019
      7    Contra Costa   37.8017       -121.8577       5/23/2018        4/17/2019
 8    8    Contra Costa   37.9244       -122.015        5/23/2018        4/17/2019
      9    Lake           39.024861     -122.667202     6/14/2019        7/13/2016
 9
     10    Lake           39.065647     -122.622435     8/29/2019         4/2/2019
10   11    Madera         37.2526       -119.5066       5/11/2019        5/17/2019
     12    Mendocino      39.79081076   -123.1981318   11/14/2018        9/21/2016
11   13    Napa           38.47144      -122.39927      7/27/2019        9/28/2015
     14    Napa           38.36648      -122.40959       7/2/2019        3/18/2019
12   15    Napa           38.40769      -122.31969      6/20/2019        9/12/2016
13   16    Placer         39.21015759   -120.8014944    5/18/2019         4/2/2019
     17    San Mateo      37.29513      -122.26676      8/13/2019        3/21/2019
14   18    Santa Clara    37.2515       -122.06398      6/18/2018         4/3/2019
     19    Santa Clara    37.190013     -122.012607     5/16/2019        3/29/2019
15   20    Shasta         40.523967     -122.559842      8/1/2019        3/25/2019
16   21    Shasta         40.984668     -121.970685     8/21/2019         4/4/2019
     22    Sonoma         38.328696     -122.503399     9/26/2019         5/3/2016
17   23    Sonoma         38.40028      -122.954         8/7/2019        4/14/2019
     24    Sonoma         38.22128      -122.64316       3/5/2019        4/20/2019
18
19

20

21

22

23

24

25

26

27

28                                         20
                 RESPONSE TO QUESTIONS TO PG&E RE LATE OCTOBER PSPSs
                               Case No. 14-CR-00175-WHA
